Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), is effective as of September 12, 2019, by and between Graham
Corporation, a Delaware corporation with its principal place of business at 20
Florence Avenue, Batavia, New York 14020 (the “Company”), and Jeffrey F. Glajch
(the “Executive”).

WHEREAS, the Company and the Executive desire to amend that certain Amended and
Restated Employment Agreement (the “Agreement”) dated as of July 29, 2010,
pursuant to Section 14 of the Agreement, to modify certain terms of the
Agreement as described herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound and in
consideration of the mutual covenants herein contained, agree as follows:

 

  1.

Base Compensation. Section 4 of the Agreement is hereby replaced in its entirety
by the following:

“4. Base Compensation. As the base compensation for all services to be rendered
by the Executive to the Company, the Company agrees to pay to the Executive, and
the Executive accepts, a salary at a rate of $325,000 per annum, payable in
arrears in equal monthly installments, subject to such deductions and
withholdings as may be required by law. Periodically, the Board will review the
salary of the Executive, taking into consideration such factors as the
Executive’s performance and such other matters as it deems relevant and, in its
discretion alone, may increase the salary of the Executive to such rate as the
Board deems proper, provided that the Company shall in no event be required to
grant any such increase.”

 

  2.

Termination Without Cause – Continuation. Section (8)(c)(ii) of the Agreement is
hereby replaced in its entirety by the following:

“(ii) continuation of the Executive’s salary for twenty-four months following
the effective date of the termination of the Executive’s employment at the
higher of the rate specified in Section 4 or the highest salary rate in effect
for the Executive during the one-year period preceding the termination of his
employment, which salary continuation shall be paid monthly in accordance with
the Company’s regular payroll practices.”

 

  3.

Definitions. Capitalized terms used and not otherwise defined herein shall have
the meaning ascribed to such terms in the Agreement.

 

  4.

Reference to and Effect on the Agreement. Except as specifically modified or
amended by the terms of this Amendment, the Agreement and all provisions
contained therein are, and shall continue, in full force and effect and are
hereby ratified and confirmed. All references in the Agreement to itself shall
be deemed references to the Agreement as amended hereby.

 

  5.

Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall be deemed an original and all of which shall
be deemed to be one and the same instrument.

 

  6.

Governing Law. This Amendment shall be governed by the laws of the State of New
York without regard to principles of conflict of law.

 

  7.

Successors and Assigns. This Amendment shall be binding upon the parties and
their respective successors and assigns.

 

  8.

Headings. Headings in this Amendment are included for convenience or reference
purposes only and shall not constitute part of this Amendment for any other
purpose.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

GRAHAM CORPORATION By:  

/s/ James R. Lines

  Name:   James R. Lines   Title:   President and Chief Executive Officer  

/s/ Jeffrey Glajch

  Jeffrey Glajch

 

STATE OF NEW YORK   )   ) ss.: COUNTY OF MONROE   )

On this 12th day of September 2019, before me personally came James R. Lines, to
me known, who, being by me duly sworn did depose and say that the above-named
person resides in Lancaster, New York, that said person is the President and the
Chief Executive Officer of Graham Corporation, the corporation described in and
which executed the foregoing instrument; and that the above-named person signed
thereto by order of the Board of Directors of said corporation.

 

/s/ Christina Jean Sabatino

Notary Public

Christina Jean Sabatino

Notary Public, State of NY, Genesee Co

My Commission Expires Oct 31, 2022

[Notary Stamped]

 

STATE OF NEW YORK   )   ) ss.: COUNTY OF MONROE   )

On the 12th day of September 2019, before me came Jeffrey Glajch, who, being by
me duly sworn did depose and say that the above-named person resides in
Williamsville, New York, and such person proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the above
agreement and acknowledged to me that he executed the same in his individual.

 

/s/ Christina Jean Sabatino

Notary Public

Christina Jean Sabatino

Notary Public, State of NY, Genesee Co

My Commission Expires Oct 31, 2022

[Notary Stamped]

 

[Signature page to the Amendment]